|[pic]                                                                              |
|                                                                                   |
|                      |     |Court of Appeals           |     |                      |
|BRIAN QUINN           |     |                           |     |VIVIAN LONG           |
|Chief Justice         |     |Seventh District of Texas  |     |Clerk                 |
|                      |     |Potter County Courts       |     |                      |
|JAMES T. CAMPBELL     |     |Building                   |     |                      |
|Justice               |     |501 S. Fillmore, Suite 2-A |     |                      |
|                      |     |Amarillo, Texas 79101-2449 |     |MAILING ADDRESS:      |
|MACKEY K. HANCOCK     |     |www.txcourts.gov/7thcoa.asp|     |P. O. Box 9540        |
|Justice               |     |x                          |     |79105-9540            |
|                      |     |                           |     |                      |
|PATRICK A. PIRTLE     |     |                           |     |                      |
|Justice               |     |                           |     |(806) 342-2650        |


                               August 12, 2015

|James L. Abbott, Jr.                |James A. Farren                     |
|ABBOTT LAW OFFICE                   |Criminal District Attorney          |
|1105 S. Taylor Street               |2309 Russell Long Blvd., Suite 120  |
|Amarillo, TX 79101                  |Canyon, TX 79015                    |
|* DELIVERED VIA E-MAIL *            |* DELIVERED VIA E-MAIL *            |

RE:   Case Number:  07-15-00199-CR, 07-15-00200-CR
      Trial Court Case Number: 20,498-C, 24,698-C

Style:      Destany Jenee Liles v. The State of Texas

Dear Counsel:

      The following was filed Tuesday, August 11,  2015,  in  the  captioned
appeal:

            Reporter’s Record (1 volume Plea of Guilt April 22, 2009)

                                       Very truly yours,
                                       Vivian Long
                                       VIVIAN LONG, CLERK

|xc: |Honorable Ana Estevez (DELIVERED VIA E-MAIL)                       |
|    |Jo Carter (DELIVERED VIA E-MAIL)                                   |
|    |Debby Murphy (DELIVERED VIA E-MAIL)                                |
|    |Barbara Younger (DELIVERED VIA E-MAIL)                             |